Order and judgment awarding plaintiff counsel fees in the sum of $15,000 and disbursements of $6,101.83, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of reducing the award to the sum of $10,000 for counsel fees and eliminating the award of $6,101.83 for disbursements, and, as so modified, otherwise affirmed, without costs or disbursements. In the circumstances we find the award of counsel fees to have been excessive. On the appeal from the judgment (Wood v. Wood, 22 A D 2d 660) our modification was without costs. Under CPLR 8301 (subd. [e]) the court' may allow taxation of disbursements by a party not awarded costs on appeal. However, in view of our modification without costs and without express allowance of disbursements, we deem the allowance of disbursements in the instant ease to have been an unwise exercise of discretion. Concur — Breitel, J. P., Rabin, Yalente, McNally and Stevens, JJ.